Title: From Thomas Jefferson to Riegert, 9 September 1821
From: Jefferson, Thomas
To: Riegert


            Sir
            
              
              Sep. 9. 21
          on my return after an absence of some weeks from home I find here your favor of Aug. 15. which must be my apology for this late acknolmt of it.  I sincerely sympathise with the sufferings it so forcibly states, & wish it were in my power to alleviate them.  but really I do not see  that I can be useful to you in any way.    leave home again within 4 or 5 days to be absent during the rest of the autumn.  I can only offer therefore my unavailing wishes that you may be able thro’ other channels to find the relief which I do not see within the limits of my competence.  with my regrets for this circumstance accept the assurance of my great respect.
	
            
   entirely retired from the world, unmedling in it’s affairs & unconnected with its authorities I am still further disqualified by the circumstance that I shall
